Citation Nr: 1105346	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease, right thumb, status 
post arthrodesis (referred to hereinafter as "right thumb 
disability").

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative joint disease to the right great toe 
with hallux rigidus, status post arthrodesis to the hallux 
interphalangeal (IP) joint with Kirschner wire fixation (referred 
to hereinafter as "right great toe disability").


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel

	(CONTINUED ON NEXT PAGE)


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction subsequently was 
transferred to the Veteran's home RO in Atlanta, Georgia.

Service connection was granted and an initial noncompensable 
evaluation was assigned for the Veteran's right thumb disability 
in the October 2006 rating decision.  In a March 2009 rating 
decision, the RO increased the initial evaluation for this 
disability to 10 percent.  Because this increase does not 
represent the maximum rating available, the issue of entitlement 
to a higher initial evaluation for a right thumb disability 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to an initial disability evaluation in 
excess of 10 percent for a right great toe disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's right thumb disability is not manifested by 
unfavorable ankylosis; ankylosis of either the carpometacarpal 
(CMC) or IP joint; a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb attempting 
to oppose the fingers; limitation of motion of the other digits; 
or interference with overall function of the hand sufficient for 
an additional evaluation.

	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 
percent for a right thumb disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5224, 5228 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The Veteran was a participant in the Benefits Delivery at 
Discharge Program.  She acknowledged having been provided with 
notification of the information and evidence needed to establish 
service connection, the kinds of information and evidence she 
should submit to substantiate her entitlement to service 
connection, and the kinds of information and evidence that VA 
would attempt to obtain on her behalf in March 2006, prior to her 
separation from service.  Service connection was granted and an 
initial disability evaluation and effective date was assigned for 
her right thumb disability in the RO's October 2006 rating 
decision.

As this issue was more than substantiated in that it was proven, 
the purpose that notice is intended to serve was fulfilled and no 
additional notice regarding the "downstream issues" of how VA 
determines disability ratings and effective dates was required.  
Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 08-03 (Dec. 
22, 2003), 69 Fed. Reg. 25180 (2004).  Further, the Veteran has 
not alleged, and the Board does not find, that the defect in not 
providing her with notice of these downstream issues was 
prejudicial.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board therefore finds that VA's duty to notify 
has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).

VA has obtained the Veteran's service treatment records and VA 
treatment records.  No private treatment records have been 
obtained.  The duty to assist is not applicable in this regard, 
however, as the Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  She instead submitted post-service 
treatment records from the Eisenhower Army Medical Center on her 
own behalf.

A VA examination conducted by QTC Medical Services was afforded 
to the Veteran in April 2006.  Although her claims file, which at 
that time would have consisted solely of her service treatment 
records, was not reviewed, the Veteran accurately recounted her 
medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (finding that the mere fact that an examiner did not 
review the claims file does not render a medical examination 
inadequate, particularly where the content of the examination 
shows that the examiner was familiar with the Veteran's history); 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  She also 
described her symptomatology.  After receiving this information, 
the examiner conducted a thorough physical and performed 
necessary diagnostic tests.  The examiner finally documented each 
of these actions in detail in an examination report.  As such, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(defining adequacy with respect to medical examinations and 
opinions as those providing sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).

The Board also finds that no further medical examination is 
necessary regarding the Veteran's right thumb disability.  VA 
treatment records and post-service treatment records from the 
Eisenhower Army Medical Center reflect that this disability has 
remained relatively stable since the adequate VA examination 
conducted by QTC Medical Services in April 2006.  See 38 C.F.R. 
§ 3.327(a).  Further, a remand is not required solely because 
this examination is a few years old.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007) (holding that a remand 
was not required solely due to the passage of time since the most 
recent VA examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional development necessary 
for a fair adjudication of the claim that has not been 
undertaken.  The Board therefore finds that VA's duty to assist 
has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher initial disability evaluation for her 
right thumb disability.  She contends that it is more severe than 
contemplated by a 10 percent rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The benefit of the doubt is given to the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of 
motion do not prohibit consideration of a higher rating for flare 
ups or for functional loss due to weakness, excess fatigability, 
incoordination, or pain on use.  38 C.F.R. § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by visible behavior, such as facial 
expression or wincing, of the Veteran undertaking the motion.  
38 C.F.R. §§ 4.40, 4.59.

The rating assigned for a finger disability can depend on whether 
the finger involved is on the major hand or the minor hand.  The 
major hand is the one predominantly used by the Veteran.  Only 
one extremity may be considered to be major.  38 C.F.R. § 4.69.  
In this case, it was noted at the Veteran's VA examination 
conducted by QTC Medical Services in April 2006 that her right 
hand is dominant because she uses it to write, eat, and comb her 
hair.  Her right hand thus is the major hand, and her left hand 
is the minor hand.  Assignment of a disability rating for the 
Veteran's right thumb disability therefore concerns a finger on 
her major hand.

The Veteran's right thumb disability currently is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5224.  Hyphenated 
Diagnostic Codes are used when a rating for a particular 
disability under one Diagnostic Code is based upon rating of the 
residuals of that disability under another Diagnostic Code.  38 
C.F.R. § 4.27.  The first four digits, 5010 in this case, is the 
Diagnostic Code for the disability.  Id.  The second four digits 
after the hyphen, 5224 in this case, is the Diagnostic Code used 
to rate the residuals of that disability.  Id.

Diagnostic Code 5010 pertains to arthritis due to trauma, while 
Diagnostic Code 5224 pertains to ankylosis of the thumb.  
Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990) for the 
proposition that ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint").

Under Diagnostic Code 5244, favorable ankylosis of the thumb of 
the major hand warrants a 10 percent rating.  Even when there is 
no such ankylosis, section (4)(iv) of the portion of 38 C.F.R. 
§ 4.71a entitled "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand" provides that a 
disability is evaluated as favorable ankylosis if either the CMC 
or IP joint is ankylosed and there is a gap of two inches (5.1 
cm.) or less between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.

Unfavorable ankylosis of the thumb of the major hand warrants the 
maximum 20 percent rating.  Even when there is no such ankylosis, 
sections (4)(ii) and (4)(iii) of the portion of 38 C.F.R. § 4.71a 
entitled "Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand" provides that a 
disability is evaluated as unfavorable ankylosis if both the CMC 
and IP joints are ankylosed, even if each joint is fixed in a 
favorable position, or if either the CMC or IP joint is ankylosed 
and there is a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers.

The Note following Diagnostic Code 5224 directs that 
consideration be given to whether evaluation as amputation is 
warranted.  Section (4)(i) the portion of 38 C.F.R. § 4.71a 
entitled "Evaluation of Ankylosis or Limitation of Motion of 
Single or Multiple Digits of the Hand" provides that if both the 
CMC and IP joints are ankylosed, and either is in extension or 
full flexion, or there is rotation or angulation of a bone, the 
disability is evaluated as an amputation at the 
metacarpophalangeal (MCP) joint or through proximal phalanx.  
Diagnostic Code 5152 pertains to amputation of the thumb.  It 
provides for assignment of a 20 percent rating for amputation of 
the major thumb at the distal joint or through the distal 
phalanx.  A 30 percent rating requires amputation of the major 
thumb at the MCP joint or through the proximal phalanx.  The 
maximum 40 percent rating is reserved for amputation of the major 
thumb with metacarpal resection.

The Note following Diagnostic Code 5224 additionally directs that 
consideration be given to whether an additional evaluation is 
warranted for resulting limitation of motion of other digits or 
interference with overall function of the hand.

Initially, the Veteran's right thumb disability was rated under 
Diagnostic Code 5228.  This Diagnostic Code pertains to 
limitation of motion of the thumb.  A 10 percent disability 
rating is merited when there is a gap of one to two inches (2.5 
to 5.1 cm.) between the thumb pad and the fingers on the major 
hand, with the thumb attempting to oppose the fingers.  The 
maximum 20 percent disability rating is merited for a gap of more 
than two inches (5.1 cm.) between the thumb pad and the fingers 
on the major hand, with the thumb attempting to oppose the 
fingers.

Service treatment records reflect that in January 2006, the 
Veteran underwent arthrodesis, MCP joint, thumb, right, as a 
result of her continued complaints of pain since sustaining a 
fracture in 2002.

The Veteran reported this surgery at her April 2006 VA 
examination conducted by QTC Medical Services.  She complained of 
constant pain, described as severe and as burning, aching, and 
sharp in nature, which travels throughout the palm of her right 
hand.  She noted that such pain is elicited by physical activity 
and alleviated by rest and medication, specifically Celebrex.  
The Veteran also noted that she can function with medication, but 
that her ability to type, write, and cook is limited and that she 
has decreased grip strength.  Finally, she noted that she has 
difficulty tying shoelaces, fastening buttons, and picking up a 
piece of paper and tearing it with her right hand.  She denied 
that her symptoms resulted in any time lost from work.

Physical assessment revealed that the Veteran's right hand 
fingertips could approximate the proximal transverse crease of 
the palm.  With the thumb attempting to oppose the fingers, the 
measurement between the tip of the right thumb and the tip of the 
right index finger was 0 centimeters, between the tip of the 
right thumb and the tip of right long finger and right ring 
finger was 1 centimeter, and between the tip of the right thumb 
and the tip of the right little finger was 3 centimeters.  With 
the thumb attempting to oppose the fingers, the measurement 
between the pad of the right thumb and the right index finger was 
0 centimeters, between the pad of the right thumb and the right 
long finger and right ring finger was 1 centimeter, and between 
the pad of the right thumb and the right little finger was 3 
centimeters.  Strength in the right hand was noted to be severely 
reduced.  The right thumb MCP joint was ankylosed in a favorable 
position.  Range of motion specific to this joint therefore was 
not conducted.  Radial abduction of the right thumb was to 50 
degrees, while palmar abduction was to 45 degrees.  IP joint 
flexion was to 20 degrees.  Pain was noted at the extreme of each 
of these motions.  Joint function of the right thumb was not 
additionally limited by incoordination upon repetition, but was 
additionally limited, albeit by 0 degrees, by pain, fatigue, 
weakness, lack of endurance upon repetition.  Pain caused the 
major functional impact.  Range of motion in the Veteran's right 
index finger, right long finger, right ring finger, and right 
little finger was normal.  No additional limitation was elicited 
upon repetition as a result of pain, fatigue, weakness, lace of 
endurance, or incoordination.  X-rays of the right hand were 
abnormal, in that they showed fusion surgery of the MCP joint.  
The Veteran was diagnosed with degenerative joint disease of the 
right first MCP joint status post fusion surgery with residuals.

By August 2006, the same month as her discharge, the Veteran 
reported that her right thumb arthritic pain had resolved and 
that she was pleased overall, although she had some trouble 
adapting to the fusion such as when she used a fine screwdriver.  
Physical assessment showed a MCP joint that was stable and 
nontender to stress.  It also showed mild IP joint flexion 
limitation.  X-rays indicated that the fusion was solid.

However, a November 2006 post-service treatment record from the 
Eisenhower Army Medical Center documents the Veteran's complaint 
of right thumb pain.  A bone scan reflected that there was no 
abnormal uptake in metabolic activity in the region of the right 
thumb.  The Veteran's Celebrex was noted to appear to be 
controlling her osteoarthritis symptoms.

VA treatment records dated throughout much of 2007 reveal the 
Veteran's complaints of osteoarthritis and chronic osteoarthritis 
pain and her surgery for right thumb osteoarthritis.  These 
records also reflect that she continues to take Celebrex for her 
osteoarthritis, and that this medication controlled it well.

In a statement dated in October 2007, the Veteran complained of 
severe limitations, to include not returning to her former 
activities in some regards and returning only poorly in other 
regards, and a decreased quality of life as a result of her right 
thumb disability.  She specifically noted pain "over dorsal 
hardware," limitation of motion, minimal pinch and grip 
strength, the inability to touch the right thumb to the palm, 
minimal fine motor ability, and functional loss due to weakness 
and lack of coordination.  She also noted incapacitating and 
lingering sharp pain that severely limits her activities for days 
on occasions when she hits her right thumb as well as pain, 
stiffness, and numbness with overuse.  As a result of these 
symptoms, she indicated that she constantly drops objects, cannot 
write more than a couple words at a time, and has illegible 
handwriting.

A VA treatment record dated in May 2009 again reflects the 
Veteran's report that her right hand arthritis pain was still 
bothersome and her indication that she takes Celebrex regularly 
and Naproxen on bad days.  It was recommended that the Veteran 
add Acetaminophen for severe days.  She was referred the 
rheumatology.

A VA treatment record dated in August 2009 reveals that the 
Veteran was seen by rheumatology for osteoarthritis and pain in 
her hands.  Limited range of motion of the first CMC joint on the 
right was noted upon physical assessment.  There was no synovitis 
or joint effusion, however.  The Veteran was told to continue 
Celebrex and was prescribed Capsacin cream as well as Neurontin.  
It also was suggested that she try Diclofenac gel if she desired.

Given the above, the Board finds that entitlement to an initial 
disability evaluation in excess of 10 percent disabling for the 
Veteran's right thumb disability is not warranted under 
Diagnostic Code 5224.  There is no evidence that any of the 
joints in the Veteran's right thumb are unfavorably ankylosed.  
The April 2006 VA examination conducted by QTC Medical Services 
found only that her right thumb MCP joint was ankylosed in a 
favorable position.  Her right thumb IP joint had a flexion range 
of motion of 20 degrees at this examination.  A mild right thumb 
IP joint flexion limitation was noted in an August 2006 service 
treatment record, while limited range of motion of the right 
first CMC joint was noted in an August 2009 VA treatment record.  
It follows that there is no evidence that the Veteran's 
disability should be evaluated as unfavorable ankylosis due to 
ankylosis of both the CMC and IP joints in favorable positions or 
ankylosis of one of these joints coupled with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.

Consideration has been given, pursuant to the Note following 
Diagnostic Code 5224, to whether evaluation of the Veteran's 
right thumb disability as amputation is warranted due to 
ankylosis of both the CMC and IP joints, with either in extension 
or full flexion, or rotation or angulation of a bone.  As 
discussed above, neither the Veteran's right thumb CMC joint nor 
her right thumb IP joint is ankylosed at all, much less with 
either in extension or full flexion.  There also is no indication 
that there is rotation or angulation of a bone in her right 
thumb.  As such, Diagnostic Code 5152 regarding amputation of the 
thumb is not applicable.

Consideration also has been given, pursuant to the Note following 
Diagnostic Code 5224, to whether an additional evaluation is 
warranted for limitation of motion of the other digits of the 
Veteran's right hand or interference with the overall function of 
this hand as a result of her right thumb disability.  The 
subjective evidence in this regard includes the Veteran's 
complaints of right thumb pain, limitation of motion, minimal 
pinch strength, decreased and minimal grip strength, and the 
inability to touch this thumb to her palm.  As a result of these 
symptoms, she has indicated that her ability to type, write, and 
cook is limited; that she has difficulty tying shoelaces, 
fastening buttons, and picking up a piece of paper and tearing it 
with her right hand; that she has adapting to her fusion when 
undertaking activities like using a fine screwdriver; that she 
constantly drops objects; that she cannot write than a couple 
words at a time; that she has illegible handwriting; that she has 
a decreased quality of life; and that she is incapacitated and 
her activities are severely limited for days on occasions when 
she hits her right thumb.  The Veteran, as a lay person, is 
competent to provide such evidence of how her right thumb 
disability affects her everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994) (finding lay testimony competent when it 
concerns features or symptoms of injury or illness).  Her 
credibility in this regard, however, is outweighed by the 
objective evidence.  Although pain was noted at the extreme of 
her right thumb ranges of motion and the Veteran's right hand 
grip strength was found to be severely reduced at the April 2006 
VA examination conducted by QTC Medical Services, her right hand 
fingertips could approximate the proximal transverse crease of 
the palm.  With the thumb attempting to oppose the fingers, the 
measurement between the tip of the right thumb and the index 
finger was 0 centimeters, between the tip of the right thumb and 
the right long finger and right ring finger was 1 centimeter, and 
between the tip of the right thumb and the right little finger 
was 3 centimeters.  Range of motion with respect to her right 
index finger, right long finger, right ring finger, and right 
little finger was normal both initially and with repetition.  
There was some, albeit limited, motion with respect to the IP and 
CMC joints of her right thumb, as discussed above.  The Veteran 
herself also noted that she could function with medication, and 
VA treatment records reflect that her medication controlled her 
symptoms well.  Accordingly, the only limitation of motion due to 
the Veteran's right thumb disability is in this thumb and the 
interference this disability causes with the overall function of 
her right hand is contemplated by the currently assigned 
disability rating.

The Board also finds that entitlement to an initial disability 
evaluation in excess of 10 percent disabling for the Veteran's 
right thumb disability is not warranted under Diagnostic Code 
5228.  There is no evidence that the gap between her right thumb 
pad and right fingers, with the thumb attempting to oppose the 
fingers, is more than two inches (5.1 cm.).  Indeed, with the 
thumb attempting to oppose the fingers, the measurement between 
the pad of the right thumb and the index finger was 0 
centimeters, between the pad of the right thumb and the right 
long finger and right ring finger was 1 centimeter, and between 
the pad of the right thumb and the right little finger was 3 
centimeters at the April 2006 VA examination conducted by QTC 
Medical Services.

Finally, the Board finds that the DeLuca criteria and associated 
statutes do not provide a basis for an initial disability 
evaluation in excess of 10 percent disabling for the Veteran's 
right thumb disability.  There has been no showing that the 
Veteran experiences limitation of motion functional loss in her 
right thumb sufficient to warrant an increased evaluation as a 
result of flare ups or functional loss due to weakness, excess 
fatigability, incoordination, or pain on use.  Her complaints of 
experiencing functional loss due to weakness and right thumb 
pain, stiffness, and numbness with overuse are corroborated by 
the finding at the April 2006 VA examination conducted by QTC 
Medical Services that joint function of her right thumb was 
additionally limited mostly by pain but also by fatigue, 
weakness, and lack of endurance upon repetition.  However, the 
evidence does not show that the limitation of joint function 
caused additional range of motion loss.  The joint function of 
the Veteran's right thumb further was found not to be 
additionally limited by incoordination upon repetition, in 
contradiction to the Veteran's complaint of functional loss due 
to lack of coordination.

For each of the foregoing reasons, the preponderance of the 
evidence is against the Veteran's entitlement to an evaluation in 
excess of 10 percent for her right thumb disability during the 
entire period on appeal.  Staged ratings therefore are not 
warranted, and the benefit of the doubt rule does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's 10 percent 
disability evaluations for her right thumb disability is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  The Board notes that there is no indication 
that referral is warranted for consideration of the assignment of 
an evaluation for this disability on an extraschedular basis.  
See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's right thumb 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's symptoms, which together show her level of disability, 
were evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher ratings are provided for by the 
criteria, but, as explained above, the currently assigned rating 
adequately describes the nature, extent, and severity of the 
Veteran's disability.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
right thumb disability picture.  Discussion of whether she 
exhibits related factors such as marked interference with 
employment or frequent periods of hospitalization therefore is 
unnecessary.  Further, referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial disability evaluation in excess of 10 percent for a 
right thumb disability is denied.


REMAND

The issue of the Veteran's entitlement to an initial disability 
evaluation in excess of 10 percent for her right great toe 
disability unfortunately must be remanded.  Although the Board 
sincerely regrets the additional delay, adjudication cannot 
proceed without further development.

38 C.F.R. § 20.302 provides that "a Substantive Appeal must be 
filed within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case [SOC] to the 
appellant."  However, 38 C.F.R. § 20.303 provides that "an 
extension of the 60-day period for filing a Substantive Appeal . 
. . may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to expiration 
of the time limit for filing the Substantive Appeal . . . ."

A SOC regarding the Veteran's right great toe disability was 
prepared and sent to the Veteran on March 4, 2009.

In a letter dated May 5, 2009, and received by VA on May 8, 2009, 
the Veteran requested that she be permitted more time to submit 
her appeal so that additional medical testing could be completed.  
She specifically noted that she was to receive a rheumatology 
consultation for her right great toe disability, but did not have 
an appointment yet.  She also noted that once this consult had 
been completed, she would "continue with the appeals process."

A VA rheumatology initial evaluation note dated in August 2009 
has been associated with the claims file.

The Board finds that the Veteran's request for an extension of 
the 60-day period for filing her Substantive Appeal was 
technically untimely, as it was made a few days after the 
expiration of this time limit.  However, there is no 
documentation in the claims file indicating whether the RO 
granted or denied the request for an extension of the 60-day 
period for filing her Substantive Appeal.  In any case, the Board 
finds that the completion of further medical testing constitutes 
good cause for such an extension.  As such, the Board will afford 
the Veteran all reasonable doubt and proceed as if the request 
for extension was granted.  

The only extra medical testing specifically mentioned by the 
Veteran, a rheumatology consultation, was completed in August 
2009.  Thereafter, the Veteran did not did not indicate whether 
continuance of the Appeal was desired.  As this is contrary to 
her statement that she would "continue with the appeals 
process," it is unclear to the Board whether the Veteran desires 
to continue pursuing her appeal.  Clarification in this regard 
should be sought on remand.  If the Veteran conveys within a 
reasonable amount of time that this is her desire, any additional 
development indicated should be undertaken prior to 
readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran via letter and 
request that she clarify, within a 
reasonable amount of time to be 
specifically set forth therein, in writing 
whether or not she desires to continue 
pursuing an appeal regarding her 
entitlement to an initial disability 
evaluation in excess of 10 percent for her 
right great toe disability.

2.  If the Veteran timely responds that 
she desires to continue pursuing her 
appeal, undertake the following:  Review 
her claims file and undertake any 
additional development deemed necessary.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran; obtaining and associating any 
additional pertinent private treatment 
records identified by her during the 
course of this remand; and, if necessary, 
scheduling an appropriate VA examination. 

3.  Then, readjudicate the Veteran's 
entitlement to an initial disability 
evaluation in excess of 10 percent for a 
right great toe disability.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative, if 
any, shall be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


